 5(0DECISIONS OF NATIONAL LABOR RELATIONS BOARDSavannah Wholesale Company and InternationalLadies' Garment Workers' Union, AFL-CIO.Case 10-CA-14444August 25, 1980DECISION AND ORDERBY CHAIRMAN FANNING ANI) MEMBERSJENKINS AN) TRUE.SI)AI.EOn January 31, 1980, Administrative Law JudgeAbraham Frank issued the attached Decision inthis proceeding. Thereafter, Respondent and theGeneral Counsel filed exceptions and supportingbriefs, and Respondent filed a reply to the GeneralCounsel's exceptions to the Administrative LawJudge's Decision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings,' and conclusions of the Administrative LawJudge and to adopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge andhereby orders that the Respondent, SavannahWholesale Company, Savannah, Georgia, its offi-cers, agents, successors, and assigns, shall take theaction set forth in the said recommended Order,except that the attached notice is substituted forthat of the Administrative Law Judge.i The complaint alleged, inter alia, that Respondent, by its supervisor,Ward threatened its ellployeecs with discharge if they joined or engagedill ulion actiities I'he Administrative I.aw Judge discussed the incident.which was alleged as a iolatio(l of Sec 8(a)(11 of the Act, and, in fact.used it to find Responldellt had knowl edge oIf I essington's union activity.He did not, however. find whether Respxlildent's conduct violated Sec8(a)(l) of the Act as lleged The General Counsel excepts to the Admin-istralive Law Judge's failure to make a inding on the 8(a)( 1 allegation.Employee Jones testified that a few days before l essinglton's dischargeSupervisor Ward said that "Maguire knew of P'ryor's and Lessington'sunion activities; that Maguile was going to fire them ad that Jonesshould stay aay from Pryor and essington because they were a badinfluenlce I this conneclion, the Administrative Law Judge stlated, "Ingeneral Jnes impressed me more favorably than Ward"; however, headded. "While Jones may ha'e embroidered the conversatilt betweenhim and Waird I am persuaded that Ward indicated to Jones hat Wardwas aware of l.essington's union actis\ity" T Ihus, while he crediledJones to the extent thal he fnd Respondenl had knowledge of Lessilig-otn's union activity he did not resolve credibility as to whelher the alleged threat was alually made. As a result, we atre unable to make a de-terminatiotn on the (a)(ll) llegation, and ill therefore seser the 8(a)(I)allegation from the proceedinlg and remand it to the Administralive l.awJudge for appropriate findings The outcome of his supplenicital findingon that allegation will not cffect our adoption of the remainlder of theAdmlnstratisc l.aw Judge's Decision251 NLRB No. 87IT IS FURTHER ORDERED that the 8(a)(1) threatalleged in the complaint be severed from the in-stant proceeding, that the record in regard to thatallegation be reopened, and that the proceeding inregard to that issue be remanded to AdministrativeLaw Judge Abraham Frank for the purpose of de-ciding whether or not Section 8(a)(1) of the Actwas violated.APPENDIXNoTrici T EPI OYi. ESPOSlD) BY ORI)lR OF1 TIl-.NATIONAI. LABOR REL.ATIONS BOARDAn Agency of the United States GovernmentWE wii.!. NOT suspend or otherwise dis-criminate against our employees because oftheir union and protected concerted activities.WE WII.L NOT in any like or related mannerinterfere with, restrain, or coerce our employ-ees in the exercise of the rights guaranteedthem in Section 7 of the National Labor Rela-tions Act, as amended.WE wii. make whole Walter Jones for alllosses in pay suffered by him as a result of ourdiscrimination against him, with interest.WE wiH. rescind and, if physically includ-ed, remove from the personnel file of WalterJones any evidence of the unlawful disciplin-ary suspension of February 14, 1979.SAVANNAH WHOI ESAI.I- COMPANYDECISIONABRAHAM FRANK, Administrative Law Judge: Thecharge in this case was filed on March 7, 1979. and thecomplaint, alleging violations of Section 8(a)(3) and (1)of the Act, issued on April 6, 1979. The hearing washeld on September 20-21, 1979, in Savannah, Georgia.All briefs filed have been considered.At issue in this case are questions whether Respondentdischarged one emloyee and suspended another becauseof their union and protected concerted activities.FINDINGS 0- FACI ANI) CONCI USIONS OF LAW1. PRELIMINARY FINI)INGS ANI) CONCIUSIONSRespondent, a Georgia corporation, with an office andplace of business in Savannah, Georgia, is engaged in thewholesale business of buying, warehousing, and distribut-ing general merchandise. Respondent admits, and I find,that it is engaged in commerce within the meaning ofSection 2(6) and (7) of the Act.The Charging Party, hereinafter called the Union, is alabor organization within the meaning of Section 2(5) ofthe Act. SAVANNAIt WHOLESALE COMPANY501II. TtlY FACTSA. The Discharge of Israel Lesingron,. JrLessington was originally employed by Respondent asa receiving clerk in March 1976. He was discharged inMarch or October 1978, because of failure to followinstructions. He was reemployed by Respondent in May1978, as a freight handler in the shoe department underthe supervision of Freddie May Hayes. He was dis-charged a second time on October 23, 1978.In the fall of 1978, after making some initial inquiriesfor the purpose of contacting a union, Lessington calledMilford Allen, an organizer for the Charging Party.Allen thereafter met with employees of Respondent onOctober 5 and 12, 1978. Present at the October 5, 1978,meeting were: Lessington, employees Walter Jones,James Pryor, David Parish, Charles O'Berry, and Mi-chael Brown. At the October 12 meeting, Lessington signed a unionauthorization card. After the meeting, Lessington visitedthe homes of a number of Respondent's employees wholived in his neighborhood, and obtained six authorizationcards for the Union. Included among the employees vis-ited by Lessington on October 12, was Sheila Phoenix,an employee who worked with Lessington in the shoedepartment. Phoenix signed a card on that occasion.Thereafter, Lessington solicited and obtained six addi-tional authorization cards. Hayes supervises 13 employ-ees, 10 female shoe clerks, and 3 male freight handlers.Prior to reemnploying Lessington in May 1978, Oper-ations Manager Frank Maguire had asked Hayes if shewould consider taking Lessington into her department.Hayes agreed. Maguire interviewed Lessington in thepresence of Hayes. Maguire told Lessington that hewould be on a 90-day probationary period and must notfall into the habits he had displayed during his priorperiod of employment, such as not being available whenneeded and loafing. Maguire said that if Lessington didnot do a better job than he had done in the past hewould be terminated again. Hayes told Lessington thathe would have to perform his work and correct a per-sonal problem. Hayes also told Lessington that she didnot want any problems with him. Lessington assured herthat he would be a nice employee. Hayes said that shewould try him.Lessington completed his 90-day probationary periodin a satisfactory manner. On October 23, 1978, he report-ed for work at 8 a.m. By 11 a.m., he had completed hisinitial assignment of handling freight and went to therear of the warehouse out of Hayes' sight. Lessingtonput his arms on a box and his head on his arms in astanding posture. Hayes found Lessington in that posti-tion and fired him on spot for sleeping. Lessington askedfor an opportunity to explain, but Hayes refused to listento his explanation, suggesting that he see Maguire.Lessington met Maguire on Lessington's way down-stairs. Maguire said,"We got you, you were sleeping,huh." Lessington asked for his paycheck, and Maguirei Pursuant to a petition filed b the Union on December 8, 1978, allelection was held for Respondent's employees on Februar 9. 1979. A aresult or he election, the Union as certified byhc Board oi April 19.1979said that Lessington could not get his check until the fol-lowing Friday. Words passed between them and Maguirethreatened to call the police. ILessington clocked out.The above facts are uncontroverted. The facts statedbelow are based on the credited testimony of Hayes, cor-roborated in part by the testimony of employees Phoe-nix, Butler, and Mary Jackson.For some months prior to Lessington's discharge,Hayes had suspected that Lessington was sleeping on thejob and had warned him many times about such conduct.During the final 2 weeks of Lessington's employment,Hayes became convinced that Lessington was sleepingand believed that Butler was warning Lessington whenHayes approached by pushing boxes to awaken Lessing-ton. Hayes questioned Butler. At first Butler refused toanswer, but on one occasion told Hayes that Lessingtonhad been sleeping.On Thursday or Friday, prior to his discharge onMonday, October 23, 1978, Lessington disappeared for30 minutes. When Hayes found him, she said, "Israel, Iknow you are sleeping, and if I catch you sleeping. I'mgoing to terminate you." On the morning of October 23,Hayes lost track of Lessington and went looking for him.She found him in the rear of the warehouse on his feet,leaning against some boxes, with his head on the boxes.She could see his face, which was turned toward her. Hewas sleeping. Hayes said, "Israel, you can wake up now.because you are fired."I do not credit the testimony of Lessington that hewas crying, not sleeping; that he had been informed thatmorning that his foster mother had died, and that he hadcommunicated this information to Hayes when he report-ed for work and asked for a few days off. Hayes deniedthat any such conversation occurred on October 23,1978. The General Counsel introduced no documentaryevidence to support Lessington's testimony that amember of his family had died on or about October 23,1978. Indeed, Lessington himself had no independentmemory of the date of the death of his foster mother.When he gave the Board agent an affidavit in this caseLessington found it necessary to refer to his check stubsto arrive at the date of his discharge and from that dateto determine the date he learned of his foster mother'sdeath. Moreover, Butler, whom I find a highly crediblewitness, testified that he observed Lessington sleeping onabout three occasions, and usually warned Lessingtonthat someone was coming by making some noise toawaken him. On the morning of October 23, Butler ob-served Lessington sleeping. but did not have time towarn him by moving some boxes when Hayes ap-proached. I note, also, that Lessington initially testifiedthat he had never slept on the job. On rebuttal, however,following the testimony of Butler, Lessington admittedthat he had slept once on the job and had been awak-ened by Butler.Hayes testified that she had no knowledge of union ac-tivity i the warehouse until several weeks after the dis-charge of Lessington. Although I credit her testimonyand that of Phoenix that Phoenix did not inform Havesof Lessington's union activity, knowledge may be imput-ed to Respondent if, as Walter Jones testified, Willie 502DECISIONS OF NATIONAL LABOR RELATIONS BOARDWard, a supervisor, was aware of such activity. Jonestestified that he had a conversation with Ward a fewdays before Lessington was discharged. Ward told Jonesthat James Pryor and Israel Lessington were trying toget a Union in, that they had tried the last time and itdid not work; that Maguire knew of Pryor's and Lessing-ton's union activities; that Maguire was going to firethem, and that Jones should stay away from Pryor andLessington because they were a bad influence. Subse-quently, Pryor was promoted to a supervisor. Ward testi-tied that he, Jones, Lessington, and Pryor were friendsand went out together on a social basis until a couple ofweeks after Lessington's discharge. Ward denied that hehad warned Jones about Lessington and Pryor. Wardtestified that he had never discussed the Union withLessington or Jones; that Lessington and Jones had notmentioned union activity prior to October 23, 1978; that,although Lessington was mad, there was no mention ofLessington's discharge among the three friends duringthe 2-week period after Lessington's discharge and thatWard had no knowledge of union activity at the ware-house until the last of November or the first of Decem-ber 1978 when some of the employees began wearingunion buttons.In general, Jones impressed me more favorably thanWard as a witness. While Jones may have embroideredthe conversation between him and Ward, I am persuadedthat Ward indicated to Jones that Ward was aware ofLessington's and Pryor's union activities, and attemptedto steer Jones away from engaging in such activity. Ifind it difficult to believe that Ward, socializing with hisfriends, Lessington and Pryor in the evening, whentongues wax free, was totally unaware that they weredeeply involved in union activity at the time. It wouldseem equally unlikely that no mention was made of thecircumstances of Lessington's discharge during Ward'ssocial conversations with Lessington immediately follow-ing the latter's discharge.B. The Suspension of Walter JonesJones was employed by Respondent as a truckdriveron July 24, 1978. At that time, the traffic manager,Tommy L. Hanley, gave Jones a copy of rules for truck-drivers, which included the obligation to call the officebefore returning from a pickup or delivery. Jones andLeonard Harris, a fellow truckdriver, were reminded byHanley on September 18, 1978, and, again, finally, onOctober 4, 1978, that they were not adhering to this ruleand were required to do so.2Jones was an active union adherent, having attendedeight to nine union meetings, including the first meetingon October 5, 1978, in the company of Lessington. Jonessigned up 6 to 12 employees and talked to about 60others to induce them to join the Union. Sometime inNovember 1978, Jones began wearing an ILGW buttonopenly and continued wearing it until the election onFebruary 9, 1979. On one or more occasions, he was2 Although Jones admitted that he had orally been instructed to call inwhen making a pickup or delivery, he denied receiving written rules tothis elTect prior to his suspension. I credit Hanley on this point.questioned by Hanley, who asked Jones what the buttonrepresented.On the morning of February 13, 1979, Jones reportedfor work at about 8 a.m. He was scheduled to deliversome employees to Respondent's new store at the HoganBuilding, about 5 minutes driving time. Jones spent someminutes checking his truck. Between 8 and 8:20 a.m.,Peter Robson, the maintenance man, came out and scold-ed Jones because Jones had not yet left with the men forthe Hogan Building. Jones became upset and communi-cated his distress to Vice President Harvey Yellen, whohappened to pass by. Yellen told Jones to see Hanley andMaguire. Jones informed Hanley and then Maguire ofthe incident. Maguire asked Robson's son and anotherwitness if Robson had cursed or threatened to hit Jones,as Jones had alleged. Neither witness supported Jones'version of the incident and Maguire so informed Jones.That afternoon, Jones was dispatched to the Amtrackfreight station to pick up about 50 boxes of merchandise.Prior to that time, Hanley had received a call from theagent at Amtrack that some of the boxes were wet.Hanley told Jones to make sure to obtain an exceptionfrom the freight agent because the boxes were wet. Jonesreported to the Amtrack station and inspected the boxesof merchandise. He noted that neither the boxes nor mer-chandise were wet, but did observe that some boxes hadink spots on them. Jones concluded that he did not needan exception because there was no problem with theshipment. However, he did obtain a piece of paper fromthe agent with the agent's initials indicating that someboxes had ink spots on them. Jones was unable to use thetelephone at Amtrack to report the situation to Hanleybecause the phone was busy.Jones returned to the warehouse with the freight. Hereported to Hanley with the paperwork. Hanley becameangry because Jones had not called Hanley's office andhad not taken an exception on the freight bill. Jones saidthat there was nothing wrong with the boxes and there-fore he did not need an exception. Hanley and Maguire,who had been called by Hanley to investigate the inci-dent, insisted that the freight was wet. In fact, however,neither Hanley nor Maguire inspected the merchandiseto determine whether or not it was wet or damaged. Icredit Jones' uncontradicted testimony that the freightwas not wet. Hanley and Maguire told Jones that hewould have to pay for the damaged merchandise andthat it would take him a long time to pay for it. Jonessaid he would not pay anything because there was noth-ing wrong with the freight. Maguire asked Jones whyJones had not called the office from the Amtrack station.Jones told Maguire that Jones was not permitted to usethe phone at the Amtrack station. Some time after Jones'suspension Maguire checked with the Amtrack stationand was told that Jones had not been denied permissionto use the phone.The next morning, Jones reported to Hanley's office.Present were Hanley, Maguire, and Robson. Maguirehanded Jones a memorandum suspending Jones for 2days with a warning of future discipline, includinglayoff, because of Jones' confrontation with Robson, hisfailure to call in from the Amtrack station, and failure to SAVANNAH WHOLESALE COMPANY50)obtain a proper exception on the freight bill for the mer-chandise delivered on February 13, 1979.The following Friday when Jones returned to workJones asked Hanley if Jones had been suspended becauseof his union activity. Hanley left without replying andreturned with Maguire. Maguire said, "Walter, lookhere, the reason for that is, because we're going by thebook now, we haven't been going by the book in thepast, but we're using it now."C. Analysis and Final Conclusions of LawA. I conclude that Respondent did not violate Section8(a)(3) and (1) of the Act by discharging Israel Lessing-ton, Jr. In reaching this conclusion, I have taken intoconsideration the fact that Lessington was the individualwho was responsible for bringing the Union into Re-spondent's warehouse, that he worked actively for theUnion, and knowledge of his activity may be imputed toRespondent. I have also taken into consideration thetiming of the discharge-within the same month that thefirst two union meetings were held for Respondent's em-ployees. Nevertheless, it is not an unfair labor practice todischarge an employee for cause, unless, of course, thecause is a pretext to conceal Respondent's real motive-adesire to rid itself of a union adherent. I am satisfied,however, that Lessington's sleeping on the job was theactual cause of his discharge in the absence of evidenceof condonation or evidence that other employees werepermitted by Respondent to engage in such conduct withimpunity. To hold otherwise the tail would have to wagthe dog. "The mere fact that an employer may desire toterminate an employee because he engages in unwelcomeconcerted activities does not, of itself, establish the un-lawfulness of a subsequent discharge. If an employeeprovides an employer with a sufficient cause for his dis-missal by engaging in conduct for which he would havebeen terminated in any event, and the employer dis-charges him for that reason, the circumstance that theemployer welcomed the opportunity to discharge doesnot make it discriminatory and therefore unlawful."Klate Holt Company, 161 NLRB 1606, 1612 (1966), andcases cited therein.Accordingly, I shall recommend dismissal of this alle-gation of the complaint.B. I conclude that Respondent violated Section 8(a)(3)and (1) of the Act by suspending Walter Jones. Joneswas an active union adherent and known as such to Re-spondent. Jones testified without contradiction that Ma-guire had complimented Jones as the best truckdriverRespondent ever had. Yet Jones was given a 2 day sus-pension because: (I) he failed to deliver men to Respond-ent's new store, as instructed, and had made an unwar-ranted complaint against Robson; (2) he had not calledHanley from the Amtrack station on the afternoon ofFebruary 13, 1979; and (3) he did not obtain an exceptionon the freight bill for wet merchandise with respect to(I), Jones' failure to deliver the men to Respondent'sstore was due, at least in part, to his corollary obligationto inspect his truck before departure. It was at the sug-gestion of Vice President Yellen that Jones complainedto Hanley and Maguire about Robson. Even assumingthat Maguire reasonably conclude, based on his cursoryinvestigation of the incident, that Jones grieancie w asnot meritorious, it has not been shown that Respondenthad the unusual policy of punishing employees becausetheir grievance against a supervisor was not meritorious.With respect to (2), at the time of Jones' suspension Ma-guire had no evidence that Jones untruthfully stated thathe was not permitted to use the telephone at the Am-track station. Maguire suspended Jones before checkingwith Amtrack on this point. With respect to (3), neitherHanley nor Maguire inspected the merchandise to deter-mine if it was wet or damaged before suspending Jones,despite his insistence that there was no problem with thefreight. Indeed, so far as this record shows, no agent ofRespondent inspected the merchandise and I have.above, credited Jones' testimony that the merchandisewas not wet. Obviously, Jones could not obtain an ex-ception from a freight agent that the freight as wetwhen, in fact, it was not wet. Yet Jones was suspended,in part, for failing to obtain an unobtainable exception.Jones was suspended on February 14, 1979, 5 daysafter the Union had won an overwhelming victory in aBoard election. When Jones returned to work and com-plained about his suspension, asking for the real reason,Maguire replied that Respondent had not previouslybeen going "by the book," but was going "by the booknow." Respondent adduced no evidence of business mo-tivation to support its sudden decision to enforce itswork rules more stringently against its employees follox-ing the election of February 9, 1979. 1 infer and find thatthe reason for Respondent's decision to go by the book"now" was the expressed desire of its employees to berepresented by the Union for the purposes of collectivebargaining.Based on the foregoing, I conclude that Jones was sus-pended for 2 days on February 14. 1979, to discriminateagainst him because of his union and protected concertedactivity and to discourage union membership among Re-spondent's employees. Such conduct violates Section8(a)(3) and (1) of the Act.The above unfair labor practice is an unfair labor prac-tice within the meaning of Section 2(t) and (7) of theAct.ORDER3The Respondent, Savannah Wholesale Company. Sa-vannah, Georgia, its officers, agents, successors, and as-signs, shall:1. Cease and desist from:(a) Suspending or otherwise discriminating against em-ployees because of their union and protected concertedactivities.(b) In any like or related manner interfering with re-straining, or coercing employees with respect to therights guaranteed them in Section 7 of the Act: In he ellt il cc'cpion s ,are filed ais proildcd h\ S,. 11)2 46 of thlRules and Reguilatiorls If the National I ahor Rlam, lli,l .the finj-ings, conclitons, ad recinlmcnded Order hertill hal] is plicd iriSeC 102 48 of he Rule, aindi Reguil;tio,ls he .idplcd h5Ie hard II111he'orle its findings, crnl ,1OIIS, Artld ()rdcr i alll ; h t lntlS therehishall he deemed .,aiecd fr iall purpocs 504DECISIONS OF NATIONAL LABOR RELATIONS BOARD2. Take the following affirmative action necessary toeffectuate the policies of the Act:(a) Make whole Walter Jones for all losses in pay suf-fered by him as a result of the discrimination against himin the manner set forth by the Board in F. W. WoolworthCompany, 90 NLRB 289 (1950); Florida Steel Corporation,231 NLRB 651 (1977). See, generally, Isis Plumbing &Heating Co., 138 NLRB 716 (1962).(b) Rescind and, if physically included, remove fromthe personnel file of Walter Jones evidence of the unlaw-ful disciplinary suspension of February 14, 1979.(c) Post at its warehouse in Savannah, Georgia, copiesof the attached Notice marked "Appendix".4Copies ofsaid Notice on forms provided by the Regional Directorfor Region 10, after being duly signed by an authorizedIll the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."representative of Respondent, shall be posted by Re-spondent immediately upon receipt thereof, and be main-tained by it for 60 consecutive days thereafter, in con-spicuous places, including all places where notices to em-ployees are customarily posted. Reasonable steps shall betaken by Respondent to insure that said notices are notaltered, defaced, or covered by any other material.(d) Preserve and, upon request, and make available tothe Board or its agents, for examination and copying, allpayroll records, social security payment records, time-cards, personnel records and reports, and all other re-cords necessary to analyze the amount of backpay dueunder the terms of this Order.(e) Notify the Regional Director for Region 10, inwriting, within 20 days from the date of this Order, whatsteps the Respondent has taken to comply herewith.IT IS FURTHER RECOMMENDED that the complaint bedismissed insofar as it alleges that Respondent violatedSection 8(a)(3) and (1) of the Act by discharging IsraelLessington, Jr.